ACCEPTED
                                                                                  03-14-00267-CV
                                                                                          5383700
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             5/21/2015 3:18:10 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                              No. 03-14-00267-CV

                                                                  FILED IN
                           In the Third Court of Appeals   3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                           5/21/2015 3:18:10 PM
                                  Austin, Texas
                                                             JEFFREY D. KYLE
                                                                   Clerk



                        DAISY WANDA GARCIA, APPELLANT

                                        v.

                    THOMAS LEE BAUMGARTEN, APPELLEE


                   APPEAL FROM CAUSE NO. D-1-GN-12-002429
                201ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                        HON. CHARLES RAMSEY PRESIDING



                    MOTION FOR LEAVE TO WITHDRAW


John L. Foster
Texas Bar No. 07289000

Foster Ramsey
812 San Antonio Street
Suite 400
Austin, Texas 78701
Telephone: 512-476-4473
Fax: 512-474-1606
jfoster@fosterramsey.com

Counsel for Appellant
Daisy Wanda Garcia
                                 GROUNDS
            Now comes Counsel for Appellant, Daisy Wanda Garcia, and

      respectfully requests to withdraw as legal counsel from Case No. 03-14-

      00267-CV. Based on conversations with my client, it is in agreement that I

      withdraw as legal counsel. Appellant designates Stephen Casey as her lead

      counsel on appeal.   The necessary information for Stephen Casey is as

      follows:

                        Stephen Casey
                        Texas Bar No. 24065015
                        Casey Law Office, P.C.
                        595 Round Rock West Drive
                        Suite 102
                        Round Rock, TX 78681
                        Phone: (512) 257-1324
                        Fax: (512) 853-4098
                        info@caseylawoffice.us




                                  PRAYER
      Wherefore premises considered, said Attorney of Record prays the Court

grant this motion.


                                    Respectfully submitted,

                                         /s/ John L. Foster

                                    John L. Foster
                                    Texas Bar No. 0728900
                                      Foster Ramsey
                                      812 San Antonio Street
                                      Suite 400
                                      Austin, Texas 78701
                                      Telephone: 512-476-4473
                                      Fax: 512-474-1606
                                      jfoster@fosterramsey.com




                     CERTIFICATE OF CONFERENCE

    I hereby certify that I conferenced with opposing counsel on this motion.

Opposing Counsel is unopposed to the motion.

                                      /s/ John L. Foster



                        CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2015, in compliance with Texas Rules of

Appellate Procedure, I served a copy of this motion upon opposing counsel and

current lead counsel. A copy of this motion has also been sent by United States

Postal Service Regular Mail and Certified Mail Return Receipt Requested to

Appellant, Daisy Wanda Garcia.



      Nicholas P. Laurent
      McGinnis, Lochridge & Kilgore, L.L.P.
      600 Congress Avenue, Suite 2100
      Austin, TX 78701
      Phone: (512) 495-6000
      Fax: (512) 495-6093
nlaurent@mcginnislaw.com

Counsel for Thomas Lee Baumgarten


Stephen Casey
Casey Law Office, P.C.
595 Round Rock West Drive, Suite 102
Round Rock, TX 78681
Phone: (512) 257-1324
Fax: (512) 853-4098
info@caseylawoffice.us

Counsel for Daisy Wanda Garcia


Daisy Wanda Garcia
1501 West 9th Street, Apt. D
Austin, TX 78703

Appellant


                                    /s/ John L. Foster